DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
Response to Arguments
Applicant’s remarks and amendments filed on 08/12/2021 have been fully considered. 
First, applicant argues that the present invention as claimed has superior and unexpected results due to the specific ethylene homopolymer composition. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980), see MPEP 716.02 (d). Applicant cites inventive examples 1 and 2 as evidence for superior and unexpected results. Applicant also claims specific density ranges for each homopolymer, specific weight content ranges for each homopolymer, and a specific melt index ratio range of the two homopolymers. However, Applicant only defines the density and melt index of the resultant composition for inventive examples 1 and 2, and does not clearly disclose the specific weight contents of the first and second ethylene homopolymers and does not clearly disclose the melt index ratio of the second ethylene homopolymer to the first ethylene homopolymer as required by the claims (see Specification as originally filed, Pages 34-42, Table 1). Applicants  Therefore, it is unclear if the inventive examples lie within the claimed ranges. Therefore, the inventive examples are not clearly proven to be fully commensurate in scope with the claimed invention.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d), II. As stated above, no data is provided explicitly stating the melt index ratio or the specific weight content ranges of the ethylene homopolymer compositions. Therefore, one of ordinary skill in the art would not be able to determine if the asserted surprising and unexpected properties would be present within the aforementioned ranges without more data. Therefore, the evidence provided by the applicant does not compare a sufficient number of tests both inside and out of the claimed ranges to establish criticality.
"A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should 3 (Wang, Col 15 Lines 55-59) and (II) 30-85 wt.% (Wang, Col. 3 Lines 27-30), of a second ethylene homopolymer (Wang, Col 3 Lines 27-30 - see "interpolymer" and Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer") having a density of from 0.91 to 0.975 g/cm3 (Wang, Col. 16 Lines 61 – Col. 17 Line 6). Wang further teaches wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55). Therefore, comparative example 3 deviates from the claimed invention with no explanation and is an insufficient comparison to inventive examples 1 and 2 relative to the applied prior art of record.
Secondly, Applicant argues that Wang does not teach the specific ethylene homopolymer composition with the claimed densities and melt index ratios. This is not found persuasive for the following reasons:
Wang teaches a bottle closure made from a polyethylene interpolymer composition (Col. 1 Lines 5-11 - see "interpolymer" and Col. 15 Lines 47-51) wherein the interpolymer composition can be a homopolymer composition (Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer"). Wang teaches that the ethylene interpolymer, and therefore homopolymer, materials are suitable for making a wide variety of molded articles that include caps, lids, bottles, bottle cap liners, and dispensing closures having living hinges (Wang, Col. 1 Lines 5-43, Col. 6 Lines 65-67, Col. 7 Lines 1-50); therefore, Wang’s ethylene interpolymer, 
Regarding the density and weight ratio ranges, Wang discloses an ethylene homopolymer composition comprising: (1) 15-60 wt.% of a first ethylene homopolymer (Wang, Col 3 Lines 22-25 - see "interpolymer" and Col. 15 Lines 47-51 - see "interpolymer" and "homopolymer") having a density of from .875 to 0.975 g/cm3 (Wang, Col 15 Lines 55-59) and (II) 30-85 wt.% (Wang, Col. 3 Lines 27-30), of a second ethylene homopolymer (Wang, Col 3 Lines 27-30 - see "interpolymer" and Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer") having a density of from 0.91 to 0.975 g/cm3 (Wang, Col. 16 Lines 61 – Col. 17 Line 6). Wang’s first and second ethylene interpolymer content ranges are completely encompassed within the claimed ranges of 95-5 wt.% and 5-95 wt.%, respectively. Therefore, Wang’s content ranges satisfy the claimed ranges (see MPEP 2131.03). Wang further teaches wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55). Wang’s composition density overlaps the claimed range of from 0.950 to 0.975 g/cm3. Therefore, Wang’s density range establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding the melt index ratio, Wang further teaches the ratio of the melt index I2 of the second ethylene homopolymer to the melt index I2 of the first ethylene homopolymer is at least 10 (Col. 16 Lines 39-53 and Col. 18 Lines 5-16). Wang teaches the first ethylene homopolymer having a melt index I2 of .01 to 1 dg/min (Col. 16 Lines 39-53) and a melt index I2 of .6 to 1000 dg/min (Col. 18 Lines 5-16). This results in a melt index ratio of the second ethylene polymer to the first ethylene homopolymer of .6-100000, which overlaps the claim 1 range of at least 10, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. In conclusion, as stated above Wang’s melt index In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05, I. Therefore, Wang establishes a prima facie case of obviousness over the claimed melt index ratio range. 
Thirdly, Applicant argues that Wang does not teach the newly amended claim 1 limitations regarding the single-site catalyst and the molecular weight distribution. This is not found persuasive for the following reason:
The grounds of rejection have been updated to reflect the new claim amendments. Wang teaches wherein the first ethylene homopolymer and the second ethylene homopolymer are made from a single site catalyst (Wang, Col. 3 Lines 42-58). The catalyst (Ziegler-Natta catalyst) for the second ethylene homopolymer satisfies the limitation of a single site catalyst as it is given as an example by the instant specification Page 30. Wang further teaches wherein the first and second ethylene homopolymers have a Mw/Mn of 2 to 25 (Wang, Abstract, Col. 3 Lines 16-22), which overlaps the claimed range of less than 2.5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Claim Interpretation
Claims 4-7 recite a limitation “melt index I2.” This limitation represents melt index as measured according to ASTM D1238 when conducted at 190oC using a 2.16 kg weight as described in the specification as originally filed on page 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 9776779 B2) in view of Wang et al. (US 9505893 B2).
Regarding claim 4, Campbell teaches a bottle closure assembly (abstract) comprising: a cap portion (Fig. 1 Part 16), a tether portion (Fig. 1 Part 20), and a retaining means portion (Fig. 1 Part 18, Col. 4 Lines 50-54 - see "tamper band"), the cap portion being molded (Col. 4 Lines 52-53) to reversibly (Col. 6 Lines 50-54) engage and cover a bottle opening (Col. 6 Lines 15-33 and Fig 11), the retaining means portion (tamper band) being molded (Col. 4 Lines 52-53) to irreversibly engage a bottle neck or an upper portion of a bottle (Col. 4 Lines 55-56 - see "axially in place", and Fig. 13), and where the tether portion connects at least one point on the cap portion to at least one point on the retaining means portion 

    PNG
    media_image1.png
    569
    448
    media_image1.png
    Greyscale

Campbell Fig. 1
Campbell does not teach the cap portion, optionally the tether portion, and optionally the retaining means portion are made from a polyethylene homopolymer composition comprising: (1) 95 to 5 wt.% of a first ethylene homopolymer; and (II) 5 to 95 wt.% of a second ethylene homopolymer, wherein the ratio of the melt index I2 of the second ethylene homopolymer to the melt index I2 of the first ethylene homopolymer is at least 10; wherein the first ethylene homopolymer and the second ethylene homopolymer are made with a single site catalyst and have a Mw/Mn of less than 2.5; and wherein the polyethylene homopolymer composition has a density of from 0.950 to 0.975 g/cm3.
Wang teaches a bottle closure made from a polyethylene homopolymer composition (Wang, Col. 1 Lines 5-11 - see "interpolymer" and Col. 15 Lines 47-51, Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer"). Wang teaches that the ethylene interpolymer materials are suitable for making a wide variety of molded articles that include caps, lids, bottles, bottle cap liners, and dispensing closures having 2 of the second ethylene homopolymer to the melt index I2 of the first ethylene homopolymer is at least 10 (Wang, Col. 16 Lines 39-53 and Col. 18 Lines 5-16). Wang teaches the first ethylene homopolymer having a melt index I2 of .01 to 1 dg/min (Wang, Col. 16 Lines 39-53) and a melt index I2 of .6 to 1000 dg/min (Wang, Col. 18 Lines 5-16). This results in a melt index ratio of the second ethylene polymer to the first ethylene homopolymer of .6-100000, which overlaps the claim 1 range of at least 10, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Wang further teaches wherein the first ethylene homopolymer and the second ethylene homopolymer are made from a single site catalyst (Wang, Col. 3 Lines 42-58). The catalyst (Ziegler-Natta catalyst) for the second ethylene homopolymer satisfies the limitation of a single site catalyst as it is given as an example by the instant specification Page 30. Wang further teaches wherein the first and second ethylene homopolymers have a Mw/Mn of 2 to 25 (Wang, Abstract, Col. 3 Lines 16-22), which overlaps the claimed range of less than 2.5 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Wang further teaches wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55), which overlaps the claimed range of from 0.950 to 0.975 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since Campbell and Wang both disclose a bottle closure made out of plastic materials that are moldable (Campbell Col. 4 Lines 65-66 and Col. 4 Lines 48-54 and Wang Col. 1 Lines 5-11 and Col. 1 
Regarding claim 5, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 4. Modified Campbell further teaches that the tether portion is an elongated tether portion (Campbell, Fig. 1 Part 20). Page 12 of the instant specification discloses that an elongated tether portion will have at least one dimension (length) which is larger than at least one other dimension (width or height/thickness) or vice versa. Figure 1 part 20 of Campbell represents the tether portion and clearly shows a dimension (length) which is larger than at least one other dimension (width or height/thickness). Modified Campbell further teaches the cap portion, tether portion, and retaining means portion are integrally molded (Campbell, Col. 4 Lines 48-54).
Regarding claim 6, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 5. Modified Campbell further teaches the retaining means portion is a retaining collar portion (Campbell, Fig. 1 Part 18, Col. 4 Lines 50-54 - see "tamper band").
Regarding claim 7, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 5. Modified Campbell further teaches the elongated tether portion comprises a tether strip which is frangibly connected along a portion of its upper edge to a descending annular edge of the closure portion (skirt portion) and which is frangibly connected along a portion of its lower edge to an upper annular edge of the retaining collar portion (retaining band) (Campbell, Col 2 Lines 34-59, Col. 5 Lines 45-59 and Fig. 10 Part 56), the tether strip being integrally formed (Campbell, Col. 4 Lines 52-53) with and connected at one end to at least one point on the closure portion and integrally formed (Campbell, Col. 4 Lines 52-53) with and connected at another end to at least one point on the retaining collar portion (Campbell, Fig. 1 Parts 50 and 52, and Col. 5, Lines 34-44), the frangible sections being breakable when the closure portion is removed from a bottle opening, but where the closure portion 
Regarding claim 8, modified Campbell teaches the bottle closure assembly of claim 4, wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55), which overlaps the claimed range of from 0.952 to 0.973 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 9, modified Campbell teaches the bottle closure assembly of claim 5, wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55), which overlaps the claimed range of from 0.952 to 0.973 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 10, modified Campbell teaches the bottle closure assembly of claim 6, wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55), which overlaps the claimed range of from 0.952 to 0.973 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 11, modified Campbell teaches the bottle closure assembly of claim 7, wherein the polyethylene homopolymer composition has a density of from 0.948 to 0.968 g/cm3 (Wang, Col. 19 Lines 49-55), which overlaps the claimed range of from 0.952 to 0.973 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782